DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification, filed 01/08/21, has been entered. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
In Lines 5 & 8, the word “further” should be deleted. 
In Line 19, the word “provides” should be replaced with the limitation --is configured to act as--.
In Line 21, the word “therebetween” should be replaced with the word --between--.
In Line 22, the word --the-- should be added before the word “tibia”.Appropriate correction is required. 
Claim 4 is objected to because of the following informalities:  In Line 2, the spelling of the word “incudes” should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 17-20 recites the limitation “a final bone resection of the proximal surface of the tibia cutting guide arrangement, said final bone resection of the proximal surface of the tibia cutting guide arrangement including a cutting guide having an indicator, wherein the indicator provides a reference guide for a cutting blade or saw to cut the final bone resection of the proximal surface of the tibia…” which renders the claim indefinite, firstly, as it is unclear if the recited ‘final bone resection’ is a structural component of the arrangement, or if it is the actual cut in the proximal tibia, and secondly, there is insufficient antecedent basis for the limitation “the tibia cutting guide arrangement”. If the Applicant is intending to recite the actual cut surface of the bone, then a 101 rejection would be made with respect to this limitation as the claims cannot positively recite the human body. Appropriate correction is required. 

Allowable Subject Matter
Claims 1, 4-7 & 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s amendments, filed 01/08/21, have overcome the objections to the drawings. The replacement specification correcting the drawing errors has been entered as stated above. 
Applicant’s amendments, filed 01/08/21, have overcome the objections to claims 1-2, 5, & 8-11.
Applicant’s amendments, filed 01/08/21, have overcome the 112(b) rejections for Claims 3-5 & 9. As seen in the office action above, only some of the 112(b) rejections for Claim 1 appear to have been addressed with no specific arguments presented by the Applicant and the remaining 112(b) rejections are upheld as seen above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JESSICA WEISS/Primary Examiner, Art Unit 3775